DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 6/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 6/23/2020, 2/22/2021, and 8/25/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The analysis is guided by the Supreme Court’s two-step framework, described in Mayo and Alice (Alice Corp. Pty Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) and Mayo 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Regarding claim 1:
STEP 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes. Independent claim 1 recites a non-transitory computer readable media having a process to acquiring delay data, sorting the data, and calculating the sorted data.  Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A (prong one): Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes. In independent claim 1, the limitations of acquiring delay data, sorting the data, and calculating the sorted data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and amounts to abstract ideas beyond the scope of 101.  The claim recites a mental process because the language of the claim is recited at a high level of generality that nothing in the claim precludes the method from being performed in the mind.
STEP 2A (prong two): Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 1 recites a computer system that does not integrate the abstract idea into a practical application.  The computer system is interpreted as a generic system performing a generic computer function. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of acquiring, sorting, and calculating steps amount to no more than mere data gathering (See 
Regarding claim 8:
STEP 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes. Independent claim 8 recites similar features as claim 1 except claim 8 recites a recites a method for acquiring delay data, sorting the data, and calculating the sorted data.  Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
STEP 2A (prong one): Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes. The additional limitations recited in independent claim 8 only introduce the limitations of acquiring delay data, sorting the data, and calculating the sorted data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and amounts to abstract ideas beyond the scope of 101.  The claim recites a mental process because the language of the claim is recited at a high level of generality that nothing in the claim precludes the method from being performed in the mind.
STEP 2A (prong two): Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 8 recites a computer system that does not integrate the abstract idea into a practical application.  The computer system is interpreted as a generic system performing a generic computer function. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of acquiring, sorting, and calculating steps amount to no more than mere data gathering (See MPEP 2106.05(g)).  Mere data gathering cannot provide an inventive concept.  The claim is not patent eligible.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea.
Regarding claim 9:
STEP 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes. Independent claim 9 recites similar features as claim 1 except claim 9 recites a packet analysis device for acquiring delay data, sorting the data, and calculating the sorted data.  Thus, the claim is directed to a machine, which is one of the statutory categories of invention..  Thus, the claim is directed to a manufacture, which is one of the statutory categories of invention.
STEP 2A (prong one): Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes. The additional limitations recited in independent claim 9 only introduce the limitations of acquiring delay data, sorting the data, and calculating the sorted data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and amounts to abstract ideas beyond the scope of 101.  The claim recites a mental process because the language of the claim is recited at a high level of generality that nothing in the claim precludes the method from being performed in the mind.
STEP 2A (prong two): Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 9 recites a packet analysis device for acquiring delay data, sorting the data, and calculating the sorted data.  The packet analysis device is interpreted as a generic system performing a generic computer function. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of acquiring, sorting, and calculating steps amount to no more than mere data gathering (See MPEP 2106.05(g)).  Mere data gathering cannot provide an inventive concept.  The claim is not patent eligible.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea.
The dependent claims inherit the deficiencies of the claims upon which they ultimately claim and provide only limited additional functionality, which does not rise above the threshold of this step’s analysis. The analysis provided above applies to each of the claims and are rejected as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8-9 recite acquiring a plurality of first delay times generated by a round trip of the packet between the first communication device and the relay device.  However, is it unclear how a plurality of time values may be acquired based upon a singular round trip of a singular packet between one point and another point. Similarly, the acquiring of a plurality of second delay times faces the same ambiguity.
Claims 1 and 8-9 recite sorting separately the plurality of first delay times and the plurality of second delay times is specifically carried out.  There are a variety of ways that “sorting separately” can be carried out leaving this limitation ambiguous.
Claims 1 and 8-9 recite calculating device delay times based on a first delay calculation that calculates a difference between each of the plurality of first delay times and each of the plurality of second delay times in a same rank after the sorting. However, it is unclear how device delay times can be calculated based upon calculating the difference between first delay times and second delay times.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Otsuya (U.S. Pat. App. Pub. 2021/0195498 A1) in view of Wen (U.S. Pat. 7,337,206 B1) in view of Tokimizu (U.S. Pat. App. Pub. 2012/0163191 A1, cited in IDS filed 2/22/2021).
Regarding claims 1, 8, and 9, Otsuya discloses: a non-transitory computer-readable recording medium having stored therein a packet analysis program that causes a computer to execute a process, the process comprising: acquiring, from a relay device that relays a packet between a first communication device and a second communication device (Otsuya figs. 4-5.), a plurality of first delay times generated by a round trip of the packet between the first communication device and the relay device (the terminal measures and RTT between the terminal and the relay apparatus. Otsuya paras. 0053-0056.), and a plurality of second delay times generated by a round trip of the packet between the second communication device and the relay device (the terminal measures and RTT between the relay apparatus and the terminal. Otsuya paras. 0053-0056.).
Otsuya does not disclose: sorting separately the plurality of first delay times and the plurality of second delay times based on a length of a delay time; and calculating device delay times based on a first delay calculation that calculates a difference between each of the plurality of first delay times and each of the plurality of second delay times in a same rank after the sorting.
However, Wen does disclose: sorting separately the plurality of first delay times and the plurality of second delay times based on a length of a delay time (the data points are sorted in order of ascending RTT values and thresholds are established for each separate group. Wen col. 7, ll. 22-27.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the configuring and analyzing packet traffic delays in a network communication environment employing relay devices of Wen with sorting measured time delays of transmitted packets between network devices based upon the teachings of Wen. The motivation being to organize and categorize delay data to make analysis more useful by separating outlier data. Wen col. 7, ll. 22-27.
Otsuya in view of Wen does not disclose: calculating device delay times based on a first delay calculation that calculates a difference between each of the plurality of first delay times and each of the plurality of second delay times in a same rank after the sorting.
However, Tokimizu does disclose: calculating device delay times based on a first delay calculation that calculates a difference between each of the plurality of first delay times and each of the plurality of second delay times in a same rank after the sorting (the relay node obtains the difference between a time Tm when transmitting the test packet to a next relay node and a time Rm when receiving the test packet. Tokimizu para. 0047. The entire operation of the relay node is implemented by all of the relay nodes. Tokimizu para. 0047.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the configuring and analyzing packet traffic delays in a network communication environment employing relay devices of Wen with determining delay times by calculating the differences between measured times based upon the teachings of Tokimizu. The motivation being to measure and categorized transmission states of the network packets to analyze given transmission paths. Tokimizu para. 0034.
Regarding claim 2, Otsuya in view of Wen in view of Tokimizu discloses the limitations of claim 1, the process further comprising: detecting a device delay maximum value among the device delay times calculated in a predetermined time period; and detecting an overload state of the relay device when an appearance frequency or ratio of the device delay maximum value is equal to or more than a predetermined threshold value (determining outlier values for RTT packet transfers where a threshold is set to a certain median value and categorizing times as either high or low. Wen col. 6, 11-28. Once categorized, the time are further categorized into a group of maximum times above the pre-determined threshold of 95%. Wen col. 6, ll. 29-40.).  

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Otsuya in view of Wen in view of Tokimizu in view of Kumai (U.S. Pat. App. Pub. 2009/0310509 A1).
Regarding claim 3, Otsuya in view of Wen in view of Tokimizu discloses the limitations of claim 1. Otsuya in view of Wen in view of Tokimizu does not disclose: wherein the process: calculates the device delay times based on the first delay calculation, when first variation states of the plurality of first delay times acquired in a predetermined time period and second variation states of the plurality of second delay times acquired in the predetermined time period are not in a specific variation state, and calculates the device delay times based a second delay calculation that calculates a difference between a first average value of the plurality of first delay times and a second average value of the plurality of second delay times, when the first variation states and the second variation states are in the specific variation state.
However, Kumai does disclose: wherein the process: calculates the device delay times based on the first delay calculation, when first variation states of the plurality of first delay times acquired in a predetermined time period and second variation states of the plurality of second delay times acquired in the predetermined time period are not in a specific variation state, and calculates the device delay times based a second delay calculation that calculates a difference between a first average value of the plurality of first delay times and a second average value of the plurality of second delay times, when the first variation states and the second variation states are in the specific variation state (the detected transmission paths are categorized into various states and recorded into a path information table depending on the measured characteristics of the transmission portions. Kumai para. 0050. The characteristics defining the state include calculations of RTT delay differences for teach detected transmission paths. Kumai para. 0050.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the configuring and analyzing packet traffic delays in a network communication environment employing relay devices of Wen with determining variations in state categories based upon measured delay times based upon the teachings of Kumai. The motivation being to analyze network traffic packet behavior to improve the routing paths for various relays. Kumai para. 0051.

Allowable Subject Matter
Based upon Examiner’s understanding of the invention in light of the underlying indefiniteness 35 U.S.C. 112(b) rejection of the independent claims, Examiner was unable to identify any prior art combination that could serve as a reasonable basis for a rejection of claims 4-7 under 35 U.S.C. 102 or 103.  Examiner cautions Applicant that this determination is based upon Examiner’s understanding of the claims and can change depending on how Applicant chooses the overcome the rejection, which could affect Examiner’s current interpretation.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grosdidier (U.S. Pat. 7,248,564 B1), measuring transmission times using difference calculations; Okada (U.S. Pat. App. Pub. 2015/0023189 A1, cited in IDS filed 2/22/2021), packet analysis of transmissions by way of network relay devices and calculating associated delays; Anzai (U.S. Pat. App. Pub. 2016/0127247 A1), calculating roundtrip delay time considering various transmission challenges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493